        Case 8-18-75891-las               Doc 31       Filed 10/16/19    Entered 10/16/19 14:51:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:
                                                                        Case No.: 8-18-75891-las
Francis Nuara aka Frank C. Nuara
aka Francis C. Nuara and
Lori Nuara aka Lori A. Nuara,
                                                                        Chapter 7
                                       Debtors.
--------------------------------------------------------------x

                                 MEMORANDUM DECISION AND ORDER

         This matter is before the Court on the objection of the chapter 7 trustee, Andrew M.

Thaler, Esq., to the exemption claimed by the debtors pursuant to 11 U.S.C. § 522(b),1 New

York Debtor and Creditor Law § 282(2),2 and Bankruptcy Rule 4003(b) in a certain workers’

compensation award of $45,623.23 received by the debtors before they filed for bankruptcy.

Specifically, the trustee asserts that under NYDCL § 282(2)(c) only the right to receive a

workers’ compensation benefit is exempt in bankruptcy, not the prepetition payment of the

benefit itself. According to the trustee, once a workers’ compensation payment or benefit has

been received, it is no longer exempt should the recipient subsequently file for bankruptcy.

The debtors take a different view of the applicable statute and its import. They argue that

all disability benefits, of which workers’ compensation is one, are exempt no matter when

paid, and this is particularly so when the proceeds of the award are identifiable at the time

a bankruptcy petition is filed. The debtors therefore contend they are entitled to their claimed

exemption for the workers’ compensation award.




1All statutory references to sections of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq., will hereinafter
be referred to as “§ (section number)”.

2 All statutory references to New York Debtor and Creditor Law will hereinafter be referred to as “NYDCL
§ (section number)”.




                                                                 1
      Case 8-18-75891-las      Doc 31     Filed 10/16/19    Entered 10/16/19 14:51:47




       The Court has jurisdiction over this matter under 28 U.S.C. § 1334(b) and the

Standing Order of Reference entered by the United States District Court for the Eastern

District of New York pursuant to 28 U.S.C. § 157(a), dated August 28, 1986, as amended by

Order dated December 5, 2012, effective nunc pro tunc as of June 23, 2011. This is a core

proceeding under 28 U.S.C. § 157(b)(2)(B) in which final orders or judgment may be entered

by this Court pursuant to 28 U.S.C. § 157(b)(1).

       The Court has considered carefully the arguments of counsel and has reviewed

thoroughly the parties’ submissions. This Memorandum Decision and Order constitutes the

Court’s findings of fact and conclusions of law pursuant to Rule 52(a) of the Federal Rules of

Civil Procedure, made applicable here by Bankruptcy Rules 9014 and 7052. To the extent a

finding of fact includes a conclusion of law, it is deemed a conclusion of law, and vice versa.

       For the following reasons, the Court finds in favor of the debtors. Accordingly, the

trustee’s objection is overruled and the exemption is allowed.

I.     Background

       A. Factual Background and Procedural History

       The relevant facts are not in dispute. On August 3, 2018, Chubb/ACE Property and

Casualty Insurance Company issued a check to Mr. Nuara in the amount of $45,623.23

pursuant to a Notice of Decision issued by the State of New York Workers’ Compensation

Board (“Board”). Tr. Obj. Ex. 2. The award was rendered after a hearing held on May 2, 2018

at which the Board found that Mr. Nuara suffered a permanent partial disability relating to

the use of his right leg due to an accident that occurred on October 1, 2012. Tr. Obj. Ex. 1.

The disability payment was for a period of 57.6 weeks starting October 1, 2012 and ending

November 7, 2013 at a rate $792.07 a week. Id. Mr. Nuara’ average wage for the year he

worked before the work-related injury was $1,935.11 per payroll period.




                                               2
      Case 8-18-75891-las       Doc 31    Filed 10/16/19     Entered 10/16/19 14:51:47




       On August 30, 2018, the debtors filed a chapter 7 bankruptcy petition together with

required schedules and statements. [dkt. no. 1]. The debtors’ schedule I (income) specifies

that during the months leading up to the petition date, Mr. Nuara received disability

payments from his former employer from February 2018 through June 21, 2018. Id. Schedule

I explains that since Mr. Nuara is no longer employed, the long-term disability payment from

his employer ended. He also received short term disability payments from New York State

from January 2018 through July 2018 in the amount of $736.67 a month. Id. Additionally,

he received long term disability from New York State from May 2018 to the petition date in

the amount of $3,309 per month. Id. This long-term disability is his only source of income.

Mr. Nuara claims he is disabled for life. Jan. 15, 2019 Hr’g Tr. (“Hr’g Tr.”) at 4:2-3.

       Prior to the commencement of their bankruptcy case, the debtors received the workers’

compensation check in the amount of $45,623.23. At the time this matter was heard by the

Court, the debtors had not cashed the check and the parties do not dispute that the proceeds

are identifiable as a workers’ compensation disability payment.

       In schedule C (property claimed as exempt), the debtors claimed an $8,550 exemption

under NYDCL § 282(3)(iii) for workers’ compensation in an unknown amount. [dkt. no. 1].

On October 24, 2018, the trustee filed an objection to the debtors’ claimed exemption arguing

that the funds are not exempt under NYDCL § 282(3)(iii) nor under NYDCL § 282(2)(c). [dkt.

no. 10]. The debtors amended their schedule C on November 15, 2018 to withdraw their claim

for an exemption under NYDCL § 282(3)(iii). [dkt.no. 13]. They now claim that the workers’

compensation award is exempt in its entirety under NYDCL § 282(2)(c), New York Workers’




                                               3
      Case 8-18-75891-las          Doc 31     Filed 10/16/19       Entered 10/16/19 14:51:47




Compensation Law §§ 33, 218,3 and New York Labor Law § 595(2).4 The debtors filed

opposition to the trustee’s objection on November 29, 2018. [dkt. no. 16]. The trustee filed a

reply on December 4, 2018. [dkt. no. 17]. A hearing on the trustee’s objection was held on

December 6, 2018 at which the trustee requested that the matter be scheduled for oral

argument. On December 13, 2018, the trustee filed a letter in which he again requested that

this matter be set down for oral argument [dkt. no. 19]. The trustee filed a supplemental brief

on January 9, 2019. [dkt. no. 22]. The Court heard oral argument on January 15, 2019. At

the conclusion of the hearing and for the reasons set forth on the record, the Court ruled in

favor of the debtors and allowed the claimed exemption. The trustee subsequently requested

that the Court issue a written opinion allowing the claimed exemption. This Memorandum

Decision and Order is consistent with the Court’s bench ruling and explains further the bases

of the Courts’ ruling.

        B. The Trustee’s Objection

        The trustee does not dispute that disability and workers’ compensation benefits are

generally exempt outside of bankruptcy and concedes that such benefits would be exempt if

made payable or earned after the bankruptcy filing. However, the trustee contends that

benefit payments received by a debtor prior to filing for bankruptcy are not exempt from

creditors’ reach in bankruptcy. The trustee urges the Court to follow In re Wydner, 454 B.R.

565 (Bankr. W.D.N.Y. 2011) where the bankruptcy court held that a workers’ compensation

disability payment received by a debtor before bankruptcy is not exempt under NYDCL

§ 282(2)(c). In Wydner, the court distinguished its prior ruling in In re Herald, 294 B.R. 440



3 All statutory references to New York Workers’ Compensation Law will hereinafter be referred to as “Work.

Comp. Law § (section number)”.
4
 All statutory references to New York Labor Law will hereinafter be referred to as “Labor Law § (section
number)”.




                                                    4
         Case 8-18-75891-las            Doc 31       Filed 10/16/19        Entered 10/16/19 14:51:47




(Bankr. W.D.N.Y. 2004) where it found that future payments of workers’ compensation

benefits are exempt under NYDCL § 282(2)(c). The dispute in Wydner was whether the debtor

could exempt a lump sum workers’ compensation award received before commencement of

the bankruptcy case which was traceable to the award itself. The Wydner court said no and

held that only the right to receive the payment in the future, and not the payment itself, is

exempt. In so finding, the Wydner court concluded that the phrase at issue here “the debtor’s

interest in” rendered the text of NYDCL § 282(2) ambiguous thus requiring consideration of

the legislative history. In going beyond the statutory text and considering the limited

legislative history, the Wydner court determined that the phrase “the debtor’s interest in”

applied only to subclause (e) of NYDCL § 282(2) and not to subclauses (a)-(d).

          Based on the Wydner court’s reasoning, the trustee asks this Court to find that (1) the

phrase “the debtor’s interest in” as set forth in NYDCL § 282(2) is ambiguous, (2) the New

York legislature intended the phrase “the debtor’s interest in” to apply only to certain ERISA-

qualified retirement plans under NYDCL § 282(2)(e) to exempt payments under those plans

in bankruptcy, but did not intend to exempt “the debtor’s interest in” any of the benefits set

forth in NYDCL § 282(2)(a)-(d), and (3) because only a debtor’s “right to receive” a benefit

under NYDCL § 282(2)(c) is exempt in bankruptcy and not the benefit (i.e., the payment)

itself, a workers’ compensation payment that is received prepetition is not exempt.

          The trustee also contends that while NYDCL § 282(3)5 provides an express mechanism

for tracing the source of payments to determine whether the payments may properly be


5   NYDCL § 282(3) provides for the following exemption:

          The debtor's right to receive, or property that is traceable to: (i) an award under a crime victim's
          reparation law; (ii) a payment on account of the wrongful death of an individual of whom the
          debtor was a dependent to the extent reasonably necessary for the support of the debtor and any
          dependent of the debtor; (iii) a payment, not to exceed seventy-five hundred dollars on account
          of personal bodily injury, not including pain and suffering or compensation for actual pecuniary
          loss, of the debtor or an individual of whom the debtor is a dependent; and (iv) a payment in
          compensation of loss of future earnings of the debtor or an individual of whom the debtor is or


                                                           5
      Case 8-18-75891-las        Doc 31      Filed 10/16/19      Entered 10/16/19 14:51:47




claimed as exempt, such tracing mechanism is not found in NYDCL § 282(2). In short, the

trustee argues that although payments received prepetition are exempt under state law, that

is not the case in bankruptcy. According to the trustee, these prepetition payments should be

viewed as cash upon a bankruptcy filing and the source of the payment is irrelevant unless

the payment is received post-petition. The trustee also argues that even if NYDCL § 282(2)

permits an exemption for “the debtor’s interest in” a disability and unemployment benefit,

“payment” is different from “benefit” and payment is excluded from the exemption provided

under NYDCL § 282(2)(c). In sum, the trustee contends that an exemption for a prepetition

payment of disability or unemployment benefits gives debtors a head start as opposed to the

well-recognized bankruptcy policy of a fresh start.

       C. The Debtors’ Opposition

       The debtors argue that workers’ compensation and disability awards are generally

exempt under Work. Comp. Law §§ 33 and 218(2) and Labor Law § 595(2). They contend that

the award continues to be exempt in bankruptcy as it falls under what the debtors argue is

the clear statutory language that exempts “the debtor’s interest in” a disability, illness, or

unemployment benefit under NYDCL § 282(2)(c). In the debtors’ view, it would be contrary

to the principle of giving a debtor a fresh start in bankruptcy if the very act of filing for

bankruptcy would cause a debtor to lose an exemption for a workers’ compensation award

that she would otherwise be entitled to under applicable non-bankruptcy law. According to

the debtors, to rule otherwise would be inconsistent with the goal of the exemption laws and

the protection accorded an individual debtor in bankruptcy.




       was a dependent, to the extent reasonably necessary for the support of the debtor and any
       dependent of the debtor.




                                                  6
      Case 8-18-75891-las      Doc 31     Filed 10/16/19    Entered 10/16/19 14:51:47




       In addition, the debtors argue that Wydner is distinguishable and its reasoning should

not be followed by this Court. They point out that in Wydner the debtors used a portion of the

funds received prepetition to purchase luxury items and carpeting for their home. This, the

debtors contend, is simply not the case here and, in any event, Wydner is not controlling

authority.

II.    Discussion

       A. Burden of Proof

       The trustee bears the burden of proving, by a preponderance of the evidence, that the

debtors’ claimed exemption is improper. See Fed. R. Bankr. P. 4003(c) (“In any hearing under

this rule, the objecting party has the burden of proving that the exemptions are not properly

claimed.”); In re Bellafiore, 492 B.R. 109, 113 (Bankr. E.D.N.Y. 2013). See also Fido’s Fences,

Inc. v. Bardonaro, No. 15-CV-3025 (JMA), 2015 WL 7738020, at *3 (E.D.N.Y. Nov. 30, 2015)

(stating that a “party objecting to a debtor’s claim of an exemption bears the burden of

proving, by preponderance of the evidence, that the exemption is improper”). “The burden of

showing something by a preponderance of the evidence … simply requires the trier of fact to

believe that the existence of a fact is more probable than its nonexistence ….” Metro.

Stevedore Co. v. Rambo, 521 U.S. 121, 137 n.9 (1997) (quoting Concrete Pipe and Prods. of

Cal., Inc. v. Constr. Laborers Pension Trust for S. Cal., 508 U.S. 602, 622 (1993)).

       B. Exemption Laws in Bankruptcy

       “The commencement of a case … creates an estate.” 11 U.S.C. § 541(a). The estate

consists of the property identified in § 541(a)(1)-(7). In a chapter 7 case, the bankruptcy

trustee collects and sells property of the estate, see 11 U.S.C. § 704(a)(1), and the proceeds

from the sale of property of the estate are distributed in accordance with the statutory scheme

set forth in § 726. Under § 522(b)(1), an individual debtor is permitted to exempt certain




                                               7
       Case 8-18-75891-las            Doc 31       Filed 10/16/19        Entered 10/16/19 14:51:47




property from the bankruptcy estate.6 If properly claimed, exempt property is not available

to pay the claims of certain creditors during the bankruptcy case and, with limited exceptions,

after the bankruptcy case as well. See 11 U.S.C. § 522(c). Section 522(b)(1) provides that an

individual debtor may exempt what is allowed under applicable state exemption laws plus

certain additional exemptions, see 11 U.S.C. § 522(b)(3), or what is allowed under the federal

exemptions unless applicable state law precludes its residents from claiming the federal

exemptions listed under § 522(d), see 11 U.S.C. § 522(b)(2). Section 522(b)(2) contains what

is commonly referred to as the “opt-out” provision. Under the “opt-out” provision a debtor

may not elect the federal exemptions under § 522(b)(2) if “the State law that is applicable to

the debtor . . . specifically does not so authorize.” New York is not an “opt-out” state and a

New York debtor is allowed to exempt property under New York and federal nonbankruptcy

law or elect the federal exemptions.7

        The rationale for protecting certain property from creditor claims is to provide a debtor

with some comfort that she will not be impoverished and emerge from bankruptcy with a

fresh start.8 “Exemptions prevent a debtor from losing everything. They also promote a

debtor’s fresh start after the bankruptcy discharge because the debtor will be able to use the



6 Section 522(b)(1) provides, in part, that “[n]otwithstanding section 541 of this title, an individual debtor may
exempt from property of the estate the property listed in either paragraph 2 or, in the alternative, paragraph 3 of
this subsection.” 11 U.S.C. § 522(b)(1).

7 Here, the debtors have elected to exempt what is allowed under New York and federal nonbankruptcy law, see
debtors’ amended schedule C (property claimed as exempt). In so doing, the debtors have claimed that the workers’
compensation payment is exempt under NYDCL § 282(2)(c), Work. Comp. Law §§ 33 and 218(2), and Labor Law
§ 595(2).
8 “Current state and federal exemption laws promote five distinct social policies. Each specific exemption should
further one or more of the following policies: (1) To provide the debtor with property necessary for his physical
survival; (2) To protect the dignity and the cultural and religious identity of the debtor; (3) To enable the debtor
to rehabilitate himself financially and earn income in the future; (4) To protect the debtor’s family from the
adverse consequences of impoverishment; (5) To shift the burden of providing the debtor and his family with
minimal financial support from the society to the debtor’s creditors.” Alan N. Resnick, Prudent Planning or
Fraudulent Transfer? The Use of Nonexempt Assets to Purchase or Improve Exempt Property on the Eve of
Bankruptcy, 31 RUTGERS L. REV. 615, 621 (1978).




                                                         8
      Case 8-18-75891-las      Doc 31    Filed 10/16/19     Entered 10/16/19 14:51:47




exempt property to aid in financial rehabilitation.” In re Little, No. 05-68281, 2006 WL

1524594, at *3 (Bankr. N.D.N.Y. Apr. 24, 2006). The bankruptcy “fresh start” policy is at the

heart of the bankruptcy system. “[T]he principal purpose of the Bankruptcy Code is to grant

a “‘fresh start’” to the “‘honest but unfortunate debtor.’” Marrama v. Citizens Bank of Mass.,

549 U.S. 365, 367 (2007) (quoting Grogan v. Garner, 498 U.S. 279, 286-87 (1991)). While the

bankruptcy discharge is most often associated with the fresh start policy, exemptions are also

a critical component of this basic bankruptcy principle. Absent such protection, all of a

debtor’s property would be liquidated by the chapter 7 trustee and used to satisfy creditor

claims. Exemption laws, therefore, strike a necessary balance between the need of a debtor

to protect her family from impoverishment and the need for general creditors to receive a

distribution – property claimed as exempt is excluded from the bankruptcy estate and kept

by a debtor even though creditors are not paid. See Clark v. Rameker, 573 U.S. 122, 129 (2014)

(exemptions “effectuate a careful balance between the interests of creditors and debtors.”).

As stated by the Supreme Court, “exemptions serve the important purpose of protect[ing] the

debtor’s essential needs.” Id. (internal quotation marks and citation omitted). Mindful of this

vital purpose of protecting a debtor’s essential needs, courts construe exemptions liberally.

“[E]xemption statutes are to be construed liberally in the favor of a debtor.” In re Apergis,

539 B.R. 24, 28 (Bankr. E.D.N.Y. 2015) (quoting In re Moulterie, 398 B.R. 501, 504 (Bankr.

E.D.N.Y. 2008)). See also Santiago-Monteverde v. Pereira (In re Santiago-Monteverde), 24

N.Y.3d 283, 292 (N.Y. 2014).

       C. The New York State Exemption for Workers’ Compensation Benefits

       As noted above, under § 522(b)(1), the debtors elected to exempt from property of the

estate property that is exempt under applicable New York State and federal nonbankruptcy

law, see debtors’ schedule C (property claimed as exempt); § 522(b)(3). Specifically, the




                                              9
      Case 8-18-75891-las      Doc 31     Filed 10/16/19    Entered 10/16/19 14:51:47




debtors claimed that the workers’ compensation benefit received by Mr. Nuara prepetition is

exempt under NYDCL § 282(2)(c), Work. Comp. Law §§ 33, 218(2), and Labor Law § 595(2).

       Under the applicable New York State law, workers’ compensation benefits are exempt

from creditors’ claims, with the exception of income executions relating to maintenance,

alimony and child support obligations. Work. Comp. Law § 33 provides in relevant part:

              Compensation or benefits due under this chapter shall not be
              assigned, released or commuted except as provided by this
              chapter, and shall be exempt from all claims of creditors and
              from levy, execution and attachment or other remedy for
              recovery or collection of a debt, which exemption may not be
              waived provided, however, that compensation or benefits other
              than payments pursuant to section thirteen of this chapter shall
              be subject to application to an income execution or order for
              support enforcement pursuant to section fifty-two hundred
              forty-one or fifty-two hundred forty-two of the civil practice law
              and rules.

Work. Comp. Law § 33.

       Similarly, Work. Comp. Law § 218(2) relating to disability benefits provides as follows:

              2. Disability benefits payable under this article shall not be
              assigned or released, except as provided in this article, and shall
              be exempt from all claims of creditors and from levy, execution
              and attachment or other remedy for recovery or collection of a
              debt, which exemption may not be waived provided, however,
              that such benefits shall be subject to an income execution or
              order for support enforcement pursuant to section fifty-two
              hundred forty-one or fifty-two hundred forty-two of the civil
              practice law and rules.

Work. Comp. Law § 218(2).

       Likewise, Labor Law § 595(2) provides that “benefits shall not be assigned, pledged,

released or commuted and shall be exempt from all claims of creditors and from levy,

execution, and attachment, or other remedy for recovery or collection of a debt. This

exemption may not be waived.” Labor Law § 595(2).

       The public policy behind protecting disability and workers’ compensation awards from

the reach of creditors is a long standing one.


                                                 10
      Case 8-18-75891-las       Doc 31     Filed 10/16/19      Entered 10/16/19 14:51:47




              The Workmen’s Compensation Law was framed to supply an
              injured workman with a substitute for wages during the whole
              or at least part of the term of disability. He was to be saved from
              becoming one of the derelicts of society, a fragment of human
              wreckage. He was to have enough to sustain him in a fashion
              measurably consistent with his former habits of life during the
              trying days of readjustment. The cost of such support becomes a
              charge upon the industry without regard to fault. Rehabilitation
              of the man, not payment of his ancient debts, is the theme of the
              statute, and its animating motive.

              The exemption must have a meaning consistent with the policy
              behind it.

Surace v. Danna, 248 N.Y. 18, 21, 161 N.E. 315 (1928) (finding workers’ compensation award

deposited into an account is exempt under Work. Comp. Law § 33 from all claims of creditors

and from levy, execution and attachment or other remedy for recovery or collection of a debt

and reasoning that if the exemption only protects a benefit from the pursuit of creditors

before the award reaches the judgment debtor, then the exemption would be “next to futile.”).

       When a debtor files for bankruptcy in New York and elects to claim exemptions under

New York and federal non-bankruptcy law, the applicable state exemptions are set forth in

NYDCL §§ 282 and 283. NYDCL § 282(2), relied upon by the debtors and at issue in this case,

provides in relevant part:

              2. Bankruptcy exemption for right to receive benefits. The
              debtor’s right to receive or the debtor’s interest in: (a) a social
              security benefit, unemployment compensation or a local public
              assistance benefit; (b) a veterans’ benefit; (c) a disability, illness,
              or unemployment benefit; (d) alimony, support, or separate
              maintenance, to the extent reasonably necessary for the support
              of the debtor and any dependent of the debtor; and (e) all
              payments under a stock bonus, pension, profit sharing, or
              similar plan or contract on account of illness, disability, death,
              age, or length of service unless (i) such plan or contract, except
              those qualified under section 401, 408 or 408A of the United
              States Internal Revenue Code of 1986, as amended, was
              established by the debtor or under the auspices of an insider that
              employed the debtor at the time the debtor’s rights under such
              plan or contract arose, (ii) such plan is on account of age or
              length of service, and (iii) such plan or contract does not qualify
              under section four hundred one (a), four hundred three (a), four


                                                11
      Case 8-18-75891-las         Doc 31   Filed 10/16/19    Entered 10/16/19 14:51:47




               hundred three (b), four hundred eight, four hundred eight A, four
               hundred nine or four hundred fifty-seven of the Internal
               Revenue Code of nineteen hundred eighty-six, as amended.

NYDCL § 282(2).

       With this statutory and legal framework in mind, the Court now turns to the present

dispute which derives from the parties’ conflicting interpretation of the language in NYDCL

§ 282(2), particularly the phrase “the debtor’s interest in” and its application to subclauses

(a) through (e).

       D. Analysis

       The question before the Court is whether the phrase “the debtor’s interest in” as it is

used in NYDCL § 282(2) applies to subclauses (a) through (e) or does it apply only to

subclause (e)? The trustee contends that the phrase is limited to subclause (e), and the

debtors’ claimed exemption under subclause (c) must be disallowed. To support his position,

the trustee cites to a single authority, the Wydner decision. The trustee argues, relying on

Wydner, that the phrase “the debtor’s interest in” renders the statutory text ambiguous and

that this Court should, as did the Wydner court, consult legislative history for assistance in

interpreting the statutory language. In contrast, the debtors assert that the trustee’s attempt

to limit the application of the phrase “the debtor’s interest in” to subclause (e) is contrary to

the clear terms of the statute.

       In addition, the trustee contends that even if the phrase “the debtor’s interest in”

includes workers’ compensation benefits under subclause (c), the claimed exemption should

not be allowed because a distinction must be drawn between the term “payment” as used in

subclause (e) and the term “benefit” as used in subclause (c). The debtors disagree and again

argue that such a reading ignores the plain and unambiguous language of the statute. For

reasons discussed below, both of the trustee’s arguments are rejected.




                                               12
      Case 8-18-75891-las      Doc 31    Filed 10/16/19    Entered 10/16/19 14:51:47




          1. Principles of Statutory Interpretation

       The “first step in interpreting a statute is to determine whether the language at issue

has a plain and unambiguous meaning with regard to the particular dispute in the case.”

Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997). “A statute generally ‘should be enforced

according to its plain and unambiguous meaning.’” Greathouse v. JHS Sec. Inc., 784 F.3d 105,

111 (2d Cir. 2015) (quoting United States v. Livecchi, 711 F.3d 345, 351 (2d Cir. 2013)). “In

evaluating ambiguity we look to the statutory scheme as a whole and place the particular

provision within the context of that statute.” Raila v. United States, 355 F.3d 118, 120 (2d

Cir. 2004). See Robinson, 519 U.S. at 341 (“The plainness or ambiguity of statutory language

is determined by reference to the language itself, the specific context in which the language

is used, and the broader context of the statute as a whole.”); Auburn Hous. Auth. v. Martinez,

277 F.3d 138, 144 (2d Cir. 2002) (“[T]he preferred meaning of a statutory provision is one

that is consonant with the rest of the statute.”). As the Supreme Court has observed, “[o]ur

inquiry must cease if the statutory language is unambiguous and ‘the statutory scheme is

coherent and consistent.’” Robinson, 519 U.S. at 340. See Connecticut Nat'l Bank v Germain,

503 U.S. 249, 253-54 (1992) (“[I]n interpreting a statute a court should always turn first to

one, cardinal canon before all others. We have stated time and again that courts must

presume that a legislature says in a statute what it means and means in a statute what it

says there. … When the words of a statute are unambiguous, then, this first canon is also the

last: ‘judicial inquiry is complete.’”). Where, however, the statutory language is ambiguous,

the court may “turn to canons of statutory construction for assistance in interpreting the

statute”, Greathouse, 784 F.3d at 111, and “resort to legislative history only if, after

consulting canons of statutory instruction, the meaning remains ambiguous.” United States




                                             13
      Case 8-18-75891-las       Doc 31     Filed 10/16/19      Entered 10/16/19 14:51:47




v. Rowland, 826 F.3d 100, 107 (2d Cir. 2016) (citing Daniel v. Am. Bd. of Emergency Med.,

428 F.3d 408, 423 (2d Cir. 2005)).

           2. The Text of the Statute

       Under these well-established principles of statutory interpretation, the Court turns

first to the text of the statute to determine whether it is plain on its face. If so, the Court’s

job is straightforward – there is no need to go beyond the words of an unambiguous statute.

See Raila, 355 F.3d at 120 (“[s]tatutory construction begins with the plain text, and, ‘where

the statutory language provides a clear answer, it ends there as well’”) (quoting Hughes

Aircraft Co. v. Jacobson, 525 U.S. 432, 438 (1999)).

       The phrase “the debtor’s interest in” in NYDCL § 282(2) is placed immediately before

subclauses (a) through (e). It’s placement immediately before subclauses (a) through (e)

evidences that it applies to each subclause. The trustee acknowledges that a plain reading of

NYDCL § 282(2) renders the phrase “the debtor’s interest in” applicable to all subclauses that

immediately follow. Hr’g Tr. at 13:5-7. Nevertheless, the trustee argues that NYDCL § 282(2)

should be interpreted as follows:

              The debtor’s right to receive (and in the case of subclause (e),
              which shall include the debtor’s interest in): (a) a social
              security benefit, unemployment compensation or a local public
              assistance benefit; (b) a veterans’ benefit; (c) a disability, illness,
              or unemployment benefit; (d) alimony, support, or separate
              maintenance, to the extent reasonably necessary for the support
              of the debtor and any dependent of the debtor; and (e) all
              payments under a stock bonus, pension, profit sharing, or
              similar plan or contract on account of illness, disability, death,
              age, or length of service unless (i) such plan or contract, except
              those qualified under section 401, 408 or 408A of the United
              States Internal Revenue Code of 1986, as amended, was
              established by the debtor or under the auspices of an insider that
              employed the debtor at the time the debtor’s rights under such
              plan or contract arose, (ii) such plan is on account of age or
              length of service, and (iii) such plan or contract does not qualify
              under section four hundred one (a), four hundred three (a), four
              hundred three (b), four hundred eight, four hundred eight A, four



                                                14
       Case 8-18-75891-las     Doc 31     Filed 10/16/19    Entered 10/16/19 14:51:47




               hundred nine or four hundred fifty-seven of the Internal
               Revenue Code of nineteen hundred eighty-six, as amended.

(proposed modified language emphasized).

        In sum, the trustee argues that the statute should be construed so that the language

“the debtor’s interest in” applies solely to subclause (e) and urges the Court to follow Wydner

and conclude that “the debtor’s interest in” the proceeds of a workers’ compensation award

received prepetition is not exempt under NYDCL § 282(2). The Court declines to do so. The

Wydner court found the phrase “the debtor’s interest in” to be ambiguous and looked beyond

the statute to the legislative history to discern its purpose. In so doing, the Wydner court

concluded that the phrase “the debtor’s interest in” applied only to the exemption for ERISA-

qualified retirement plans under NYDCL § 282(2)(e). The Wydner court reasoned that the

amendments made in 1989 to NYDCL § 282(2) (“1989 Amendments”), which included placing

the phrase “the debtor’s interest in” as the lead-in to subclauses (a)-(e), was designed to

address treatment of ERISA-qualified retirement plans under subclause (e), and nothing

more. As such, the Wydner court found that the addition of the phrase “the debtor’s interest

in” to NYDCL § 282(2) in the same set of amendments that dealt with retirement plans only

related to subclause (e) to the exclusion of other subclauses in NYDCL § 282(2). 454 B.R. at

573.

        The Court disagrees with the Wydner court’s conclusion that the applicable statute is

ambiguous and that its meaning must be gleaned from the legislative history. The statute in

question is neither ambiguous nor contradictory. Rather, it is plain on its face, and there is

no need for the Court to go beyond the text and consider legislative history. In NYDCL 282(2),

the lead-in phrase “the debtor’s interest in” is followed by five subclauses, (a) through (e).

Each subclause is mutually exclusive and is deemed to have equal weight. The plain reading

of the statute denotes that the phrase “the debtor’s interest in” applies equally to each of the



                                              15
       Case 8-18-75891-las           Doc 31      Filed 10/16/19        Entered 10/16/19 14:51:47




subclauses that follow without differentiation, and not just to one particular subclause.

Nothing in NYDCL § 282(2) indicates that “the debtor’s interest in” should apply only to

subclause (e), to wit, ERISA-qualified retirement plans. In short, the trustee asks this Court

to rewrite the statute, which is neither silent nor unclear on the question at issue, so that the

phrase “the debtor’s interest in” applies solely to NYDCL § 282(2)(e) to the exclusion of

subclauses (a)-(d), or place the phrase closer to NYDCL § 282(2)(e) as opposed to having it

stand as the lead-in to all subclauses. Under familiar principles of statutory interpretation,

that is not the function of a court when called upon to construe a term or phrase in a statute

that is plain and unambiguous on its face. “[W]hen the statute’s language is plain, the sole

function of the courts – at least where the disposition required by the text is not absurd – is

to enforce it according to its terms.” Hartford Underwriters Ins. Co. v. Union Planters Bank,

N.A., 530 U.S. 1, 6 (2000) (internal quotations and citation omitted). The trustee’s reading

unreasonably restricts application of NYDCL § 282(2) and defeats the purpose of the statute.

Additionally, the outcome advocated by the trustee undermines the distinct social policies of

why we have exemption laws in the first place and countermands the protection given a

debtor entitled to a disability benefit. In the trustee’s view, workers’ compensation benefits

paid in installments, i.e., as an income stream, are exempt under NYDCL § 282(2)(c), but a

lump sum payment received prepetition is not. Yet, they both serve the same purpose,

protection of a debtor and his family from the hardship occasioned by a disabling work-

related injury. No distinction need be drawn, and the statute in question does not say

otherwise.

        Because the text of the statute is precise and directly addresses the threshold issue

presented to the Court, resort to the legislative history9 is not necessary to resolve the parties’


9The Court notes that the legislative history to the 1989 Amendments is scant, and provides little clarity to why
the legislature chose to add the phrase “the debtor’s interest in” as the lead-in to each subclause of NYDCL


                                                      16
       Case 8-18-75891-las             Doc 31       Filed 10/16/19        Entered 10/16/19 14:51:47




dispute – there is no need to go beyond the words of an unambiguous statute. See Connecticut

Nat’l Bank, 503 U.S. at 253-54; Raila, 355 F.3d at 120; C.W. v. City of New York, 322 F. Supp.

3d 344 (E.D.N.Y. 2018).

         Although the trustee’s argument conflicts with the plain meaning of the statute, he

nevertheless contends that the Court should be guided not by the plain meaning of NYDCL

§ 282(2), but rather by § 522(d)(10).10 That section of the Bankruptcy Code is applicable when

a debtor elects to exempt from property of the estate the property listed in § 522(d), to wit,

the federal bankruptcy exemptions. See 11 U.S.C. § 522(b)(1), (2). As noted above, in this case

the debtors chose the exemptions provided under New York law and federal non-bankruptcy

law. They did not choose the federal bankruptcy exemptions. Section 522(d)(10), therefore, is

not applicable to the present dispute. Nonetheless, the trustee asks this Court to interpret

NYDCL § 282(2) by analogy to § 522(d)(10) which does not include the phrase “the debtor’s

interest in” as a lead-in to the designated property that is exempt under subclauses (A)

through (E) of § 522(d)(10). The trustee’s sole support for this theory is again the Wydner

decision. And again, the Court respectfully disagrees with the rationale of the Wydner court.

First, as noted, § 522(d)(10) is not applicable to the question placed before the Court as the

debtors did not choose the federal exemptions set forth in § 522(d). Second, the trustee’s

argument renders the text “the debtor’s interest in” as used in NYDCL § 282(2) meaningless.

That result is contrary to the rules of statutory construction. “[I]t is ‘a cardinal principle of

statutory construction’ that ‘a statute ought, upon the whole, to be so construed that, if it can




§ 282(2). If the intent was to have the lead-in language apply solely to subclause (e), why did the legislature choose
to have it precede all of the subclauses? The legislature could have placed the phrase in subclause (e) and thus
restrict its application to that particular subclause. It did not.
10Under § 522(d)(10), a debtor may exempt his or her “right to receive” – … (C) a disability, illness, or
unemployment benefit.” 11 U.S.C. § 522(d)(10).




                                                         17
       Case 8-18-75891-las             Doc 31       Filed 10/16/19         Entered 10/16/19 14:51:47




be prevented, no clause, sentence, or word shall be superfluous, void, or insignificant.’” TRW

Inc. v. Andrews, 534 U.S. 19, 31 (2001) (quoting Duncan v. Walker, 533 U.S. 167, 174 (2001)).

         Third, if called upon to rule whether a workers’ compensation payment received in a

lump sum prepetition may properly be claimed as exempt under § 522(d), this Court would

comfortably find that a workers’ compensation payment received as a lump sum prepetition

can qualify for the exemption permitted under § 522(d)(11)(E)11 when the § 522(d)(10)(C)

exemption is not available. See In re Holstine, No. 11-14573, 2012 WL 2891220 (E.D. Mich.

2012); In re Arellano, 524 B.R. 615 (Bankr. M.D. Pa. 2015). In Holstine, the court found that

even though § 522(d)(10)(C) permits exemption for workers’ compensation benefits paid in

installments, i.e., over time as an income stream, that does not preclude a debtor from

exempting workers’ compensation benefits under § 522(d)(11)(E) when they are paid as a

lump sum prepetition. In so finding, the Holstein court concluded that “to find the two

provisions mutually exclusive would lead to an absurd result because it would prevent a

debtor from claiming as exempt a benefit that it is otherwise uncontroversial is exemptible,

solely because the debtor exercised his or her right to receive the funds in a lump sum

payment. It seems unlikely that Congress would have intended to draw such a distinction.

The Court will not read it into the statute.” In re Holstine, 2012 WL 2891220, at *3. Similarly,

in Arellano the court found that § 522(d)(10)(C) and § 522(d)(11)(E) are not mutually

exclusive and concluded “that § 522(d)(11)(E) provides a basis upon which property traceable

to a pre-petition lump sum workers’ compensation settlement awarded for the loss of future




11 Section 522(d)(11)(E) provides for an exemption for: “[t]he debtor’s right to receive, or property that is traceable
to … (E) a payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor
is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the
debtor.” 11 U.S.C. § 522(d)(11)(E).




                                                         18
      Case 8-18-75891-las       Doc 31    Filed 10/16/19     Entered 10/16/19 14:51:47




earnings to the extent that the lump sum is reasonably necessary for the support of a debtor

and the dependents of a debtor may be claimed as exempt.” In re Arellano, 524 B.R. at 621.

       This Court agrees with the well-reasoned approach taken by the courts in Holstine

and Arellano and, in light of the purpose of workers’ compensation statutes, perceives the

injustice of allowing workers’ compensation awards paid over time to be exempt yet denying

the exemption for an award received in a lump sum.

       Additionally, the Court notes that NYDCL § 282(3)(iv) mirrors § 522(d)(11)(E) so that

even if the Court were to accept the trustee’s argument that the phrase “the debtor’s interest

in” was intended to apply solely to subclause (e) of NYDCL § 282(2), the debtors may further

amend schedule C (property claimed as exempt) and claim the prepetition workers’

compensation award as exempt under the more limited exemption provided by NYDCL

§ 282(3)(iv), subject to any objection the trustee may have.

           3. Precedent within the Second Circuit

       In construing NYDCL § 282(2)(c) and permitting the debtors’ claimed exemption, the

Court does not write on a blank slate. Notwithstanding the ruling in Wydner, other courts in

the Second Circuit have since considered whether the lead-in phrase “the debtor’s interest

in” applies to other subclauses of NYDCL § 282(2). The New York Court of Appeals and the

United States Court of Appeals for the Second Circuit found that “the debtor’s interest in” a

rent stabilized lease is exempt as a public assistance benefit under NYDCL § 282(2)(a). The

trustee in Santiago-Monteverde v. Pereira (In re Santiago-Monteverde), 466 B.R. 621 (Bankr.

S.D.N.Y. 2012), sought to accept an offer to purchase the debtor’s rent-stabilized lease from

the owner of the apartment building where the debtor resided. The bankruptcy court found

that “all of the items listed in section 282(2) are payments of one sort or another that a debtor

has the right to receive or in which the debtor has an interest”, Id., 466 B.R. at 523-24, but

the benefit of paying below market rent was not a “public assistance benefit” entitled to any


                                               19
      Case 8-18-75891-las        Doc 31     Filed 10/16/19     Entered 10/16/19 14:51:47




exemption. Rather, the benefit was a privilege enjoyed by certain New Yorkers by virtue of

being tenants in apartment buildings subject to rent stabilization laws. The District Court

affirmed the bankruptcy court’s decision, In re Santiago-Monteverde, Nos. 12 Civ. 4238(PRC),

11-15494(JMP), 2012 WL 2966335 (S.D.N.Y. Sept. 10, 2012), and the debtor appealed.

       The Second Circuit stated that “[u]nder New York law, a debtor may exempt, among

other things, her ‘right to receive or … interest in … a social security benefit, unemployment

compensation, or a local public assistance benefit.’” In re Santiago-Monteverde, 747 F.3d 153,

156 (2d Cir. 2014) (quoting NYDCL § 282(2)). Given the significance of the issue with respect

to landlords and tenants, and the absence of authority concerning the impact of NYDCL

§ 282(2) on rent stabilized leases, the Second Circuit certified to the New York Court of

Appeals the question of “[w]hether a debtor-tenant possesses a property interest in the

protected value of her rent-stabilized lease that may be exempted from her bankruptcy estate

pursuant to New York State Debtor and Creditor Law Section 282(2) as a ‘local public

assistance benefit’?”. Id., at 159.

       The New York Court of Appeals noted that NYDCL § 282(2) exempts, among other

things, “[t]he debtor’s right to receive or the debtor’s interest in: (a) a social security benefit,

unemployment compensation or a local public assistance benefit”. In re Santiago-Monteverde,

24 N.Y.3d at 289. Looking at the rent stabilization regulatory scheme and the purpose and

effect of the program, the New York court held that a tenant’s rights under a rent stabilized

lease are a local public assistance benefit. Moreover, “mindful that exemptions statutes are

to be construed liberally in favor of debtors”, Id., at 292 (citing In re Miller, 167 B.R. 782, 783,

(S.D.N.Y. 1994)), the court held that NYDCL § 282(2) “exempts a debtor’s interest in a rent-

stabilized lease”. Id.

       In light of the New York Court of Appeals’ decision, the Second Circuit held that the

“[debtor]’s interest in her rent-stabilized lease is a local public benefit within the meaning of


                                                20
      Case 8-18-75891-las       Doc 31     Filed 10/16/19     Entered 10/16/19 14:51:47




DCL § 282[2](a). As a result, she is allowed to claim it as an exemption from her bankruptcy

estate.” In re Santiago-Monteverde, 780 F.3d 126, 128 (2d Cir. 2015) (reversing District Court

decision and remanding for further proceedings consistent with the Second Circuit decision).

       Similarly, the bankruptcy court in In re Crutch, 565 B.R. 36 (Bankr. E.D.N.Y. 2017),

stated that New York “permits a debtor to exempt from property of the estate the right to

receive certain benefits, including ‘the debtor’s interest in [NYDCL § 282(2)](a) a Social

Security benefit,’ and, with exceptions not relevant here, ‘all payments under a stock bonus,

pension, profit sharing, or similar plan or contract on account of illness, disability, death, age,

or length of service.’” 565 B.R. at 38. While the court cited to NYDCL § 282(2)(e), it also

referenced the exemption permitted for “the debtor’s interest in” a social security benefit

under NYDCL § 282(2)(a), noting that “debtors electing the New York exemption scheme can

exempt their right to receive benefits from a pension plan and a Social Security benefit.” Id.

       While acknowledging the decision and rationale of Crutch, the trustee argues that it

prohibits the debtors from tracing the workers’ compensation award as being derived from a

right to receive such award, which the trustee contends is the limit of the exemption under

NYDCL § 282(2). Tracing, he argues, is available only with respect to personal property

exempt under NYDCL § 282(3) which specifically sets forth a tracing concept. The Crutch

court addressed the issue of whether exempt funds would retain their status after they have

been withheld from income and then paid to federal and state taxing authorities as a tax,

and then subsequently paid back to the debtors in the form of a tax refund. The court found

the tracing of the tax refund to its source would not render the tax refund itself exempt. It is

understandable that where a debtor converts exempt funds into nonexempt assets, the

exemption may not extend to the nonexempt assets themselves and this may be particularly

so when dealing with tax refunds as a taxpayer’s tax liability and refund may reflect

attributes such as tax rates, deductions and credits specific to each individual. Here, however,


                                                21
      Case 8-18-75891-las       Doc 31     Filed 10/16/19    Entered 10/16/19 14:51:47




the trustee’s tracing argument is unavailing as there is no dispute that the proceeds of the

check held by the debtors represent the disability or workers’ compensation benefit that Mr.

Nuara is entitled to receive. The check had not been deposited at the time the debtors filed

their bankruptcy case.

           4. “Benefit” Versus “Payment”

       Lastly, the trustee argues that even if the Court were to find that the phrase “the

debtor’s interest in” applies to subclause (c) and permits an exemption for a disability, illness,

or unemployment benefit, the terms “benefit” and “payment” are mutually exclusive and

NYDCL § 282(2)(c) exempts only a disability, illness, or unemployment “benefit” whereas an

exemption for a “payment” appears only in NYDCL § 282(2)(e). This argument by the trustee

is likewise unavailing. Such a reading of “benefit” is too narrow and unsupported by the

precedent in this Circuit. The bankruptcy court in Santiago-Monteverde noted that all items

listed in NYDCL § 282(2) “are payments of one sort or another that debtor has a right to

receive or in which the debtor has an interest. The natural inference is that the section only

seeks to exempt certain kinds of qualifying payments.” 466 B.R. at 623-24. The New York

Court of Appeals took an even broader approach in finding that “benefits” is broader in scope

than “payments”.

               [W]hen legislature meant to refer only to ‘payments’ in the
               Debtor and Creditor law, it used that term. For example, in
               section 282(2)(e), it exempted certain “payments” under pension
               and other plans. But it used the broader term “benefit” in section
               282(2)(a), indicating that benefits and payments are not the
               same. Likewise, the legislature has demonstrated that the
               general term “public assistance” denotes more than cash
               payments.

Santiago-Monteverde, 24 N.Y.3d at 290. Hence, a disability, illness or unemployment benefit

that is exemptible under NYDCL § 282(2)(c) covers both cash and non-cash benefits.

Additionally, accepting the trustee’s argument that the terms “benefit” and a “payment” are



                                               22
       Case 8-18-75891-las      Doc 31     Filed 10/16/19    Entered 10/16/19 14:51:47




mutually exclusive goes beyond NYDCL § 282(c) as it would mean that payments received by

a debtor prepetition by reason of “a social security benefit” as set forth in NYDCL § 282(2)(a)

or “a veterans’ benefit” as set forth in NYDCL § 282(2)(b) are not exemptible. Such an

interpretation of the relevant statutory text leads to an absurd result, and is contrary to the

broad social policy of providing such benefits in the first place.

        In light of the Santiago-Monteverde decisions by the New York Court of Appeals and

the Second Circuit and Crutch, and the plain reading of the statutory text at issue, the Court

finds that “the debtor’s interest in” certain personal property set forth in NYDCL § 282(2) is

not, as the trustee asserts, limited to ERISA-qualified retirement plans under NYDCL §

282(2)(e). Consistent with New York’s policy of exempting disability and workers’

compensation benefits from creditors’ claims generally, “the debtor’s interest in” a disability,

illness or unemployment benefit under NYDCL § 282(2)(c) embraces both pre- and post-

petition receipt of a disability or workers’ compensation award.

III.    Conclusion

        The Court has considered all the arguments raised by the parties. To the extent not

specifically addressed, the arguments are either moot or without merit. For the foregoing

reasons, the Court overrules the trustee’s objection to the debtors’ claimed exemption. The

exemption for the workers’ compensation award as set forth in amended schedule C (property

claimed as exempt) to the debtors’ bankruptcy petition is allowed.

        So ordered.




                                                             ____________________________
 Dated: October 16, 2019                                            Louis A. Scarcella
        Central Islip, New York                              United States Bankruptcy Judge


                                               23
